Case 2:20-cv-06979-FMO-AS Document 144-1 Filed 04/27/21 Page 1 of 7 Page ID #:2586



   1

   2    REESE MARKETOS LLP                         REITER GRUBER LLP
        Brett S. Rosenthal (pro hac vice)          Charles Reiter (SBN 306381)
   3    Joel W. Reese (pro hac vice)               Robert Gruber (SBN 301620)
   4    Josh M. Russ (pro hac vice)                creiter@reitergruber.com
        brett.rosenthal@rm-firm.com                100 Wilshire Blvd, Suite 700
   5    750 N. Saint Paul Street, Ste. 600         Santa Monica, California 90401-3602
   6    Dallas, Texas 75201-3202                   Telephone: (310) 496-7799
        Telephone: (214) 382-9810
   7    Facsimile: (214) 501-0731
   8
        Attorneys for Plaintiffs
   9
   10                         UNITED STATES DISTRICT COURT
   11                       CENTRAL DISTRICT OF CALIFORNIA
   12
   13   DENIECE WAIDHOFER, et al.;                    Case No. 2:20-cv-06979

   14                                Plaintiffs,      DECLARATION OF BRETT S.
   15   v.                                            ROSENTHAL IN SUPPORT OF
                                                      PLAINTIFFS’ EX PARTE
   16   CLOUDFLARE, INC., et al.,                     APPLICATION FOR
   17                                                 PROTECTIVE ORDER
                                   Defendants.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27

   28
Case 2:20-cv-06979-FMO-AS Document 144-1 Filed 04/27/21 Page 2 of 7 Page ID #:2587



   1          I, Brett S. Rosenthal, am over the age of 18 and competent to give this
   2
        declaration. I submit this declaration freely and voluntarily.
   3
   4          1.     I am lead counsel for the Plaintiffs in the above case. I provide this

   5    declaration in support of Plaintiffs’ Ex Parte Application for Protective Order.
   6
              2.     Plaintiffs have attempted to negotiate a reasonable deposition
   7
   8    schedule with Defendants for the last several days. Plaintiffs have offered to put up

   9    Plaintiffs’ fact witnesses on multiple dates and have proposed a deposition
   10
        schedule that avoids date conflicts, allows ample time for each party to take
   11
   12   depositions, and preserves the case schedule. Unfortunately, from my perspective,
   13   these efforts to cooperate have not been reciprocated by Defendants.
   14
              3.     Defendants have refused multiple requests by me to participate in a
   15
   16   teleconference to discuss the deposition schedule. I have sought to arrange such
   17   conference on at least four occasions: April 20 (see Ex. 12); April 21 (see Ex. 17),
   18
        April 22 (see Ex. 18), and April 23 (see Ex. 1). Similarly, for nearly two weeks,
   19
   20   Defendants ignored repeated requests from me to choose a mediation date from
   21   among the options provided by Judge Sagar’s office on April 12. Cloudflare finally
   22
        provided a date on April 26, albeit one that conflicts with their proposed
   23
   24   depositions of key witnesses. Multi Media still has not provided a date. (See Exs.
   25
        20–22).
   26
              4.     In my most recent efforts to arrange a teleconference regarding the
   27

   28   deposition schedule, I offered to participate in the conference at any reasonable


                                                   2
Case 2:20-cv-06979-FMO-AS Document 144-1 Filed 04/27/21 Page 3 of 7 Page ID #:2588



   1    time for Defendants before April 26, including over the weekend. (See Exs. 1 &
   2
        18). Neither Defendant proposed a time. Multi Media did not respond at all.
   3
   4    Cloudflare’s counsel, at least, informed me on April 26 that she would confer with

   5    her client (see Ex. 21), but I have heard nothing further since.
   6
              5.     Defendants have insisted that all of the depositions they have noticed
   7
   8    for Plaintiffs’ fact witnesses—that is, two depositions each for Waidhofer,

   9    McGehee, Lavitz, Bell, and Brown—take place in-person in Los Angeles.
   10
        Plaintiffs have repeatedly requested that the depositions take place by remote
   11
   12   means. However, Defendants have not agreed to remote depositions, even though
   13   Multi Media’s deposition notices for Waidhofer, McGehee, and Lavitz specifically
   14
        contemplated a remote deposition and stated that a “remote deposition link [will]
   15
   16   be provided to counsel or all parties prior to the deposition.” (See Exs. 2–5).
   17         6.     I have informed Defendants that Plaintiffs believe there is abundant
   18
        good cause for conducting a remote deposition.
   19
   20         7.     First, all of the individual witnesses reside in either Texas or
   21   Massachusetts, so it would be financially burdensome to travel to California due to
   22
        costs for airfare and lodging, among other things.
   23
   24         8.     Second, although Plaintiffs should not be required to divulge personal
   25
        medical information in a lawsuit related to copyright infringement, none of the
   26
        requested party witnesses have yet been fully vaccinated.
   27

   28


                                                   3
Case 2:20-cv-06979-FMO-AS Document 144-1 Filed 04/27/21 Page 4 of 7 Page ID #:2589



   1           9.    Third, some of the witnesses and Plaintiffs’ counsel reside with or
   2
        interact closely with individuals at heightened risk of serious illness, including a
   3
   4    cancer patient, elderly individuals, and for myself, a 4-month-old infant.

   5           10.   Fourth, attending in-person depositions would require the witnesses
   6
        and counsel to travel to Los Angeles by air, which according to public health
   7
   8    authorities such as the CDC, presents a heightened risk for infection.

   9           11.   Fifth, public health authorities have advised against associating with
   10
        people outside one’s household in a small indoor space for an extended period of
   11
   12   time, which is what would be necessary for an in-person deposition.
   13          12.   Sixth, social distancing and masking restrictions required by General
   14
        Orders of the Chief Judge of the Central District would render an in-person
   15
   16   deposition impractical and less effective than a remote deposition.
   17          13.   Although Plaintiffs have proposed what I believe is a fair and
   18
        reasonable deposition schedule, Defendants have proposed an oppressive schedule
   19
   20   that creates numerous date conflicts, does not account for depositions of
   21   Defendants’ witnesses at all, requires in-person depositions of all witnesses, and
   22
        contemplates successive depositions of Waidhofer, McGehee, and Lavitz. (See Ex.
   23
   24   19).
   25
               14.   It appears to me that Defendants are trying to take advantage of the
   26
        fact that they are represented by large law firms with multiple lawyers actively
   27

   28   working on the case, whereas Plaintiffs are represented by small law firms. During


                                                  4
Case 2:20-cv-06979-FMO-AS Document 144-1 Filed 04/27/21 Page 5 of 7 Page ID #:2590



   1    a call with Cloudflare’s counsel on April 15 about another subject before the
   2
        deposition issues had arisen, I informed counsel that I personally planned to attend
   3
   4    and conduct most of the depositions in the context of what I thought was casual

   5    small talk between respectful opponents. Disappointingly, it seems that Defendants
   6
        have used this information to try to create competitive advantages through
   7
   8    scheduling.

   9          15.     Exhibit 1 to this declaration is an email I sent to Defendants on April
   10
        23, 2021, setting forth Plaintiffs’ proposed deposition schedule. Due to a typo in
   11
   12   my original email on one of the dates, I immediately followed up with a
   13   clarification (shown in Exhibit 1) to correct the mistake.
   14
              16.     Exhibits 2 through 5 are deposition notices that Multi Media served
   15
   16   on April 11 for the depositions of Waidhofer, McGehee, and Lavitz.
   17         17.     Exhibit 6 is an email I sent to Defendants on April 22 restating
   18
        Plaintiffs’ request for depositions by remote means. The email follows up on a
   19
   20   prior request from April 14 that Multi Media did not respond to.
   21         18.     Exhibits 7 through 11 are deposition notices served by Cloudflare on
   22
        the evening of April 19 for Waidhofer, McGehee, Lavitz, Bell, and Brown.
   23
   24         19.     Exhibit 12 is an email from me to Defendants’ counsel on April 22
   25
        offering various dates for the requested witnesses’ depositions and inviting
   26
        Defendants to participate in a teleconference to discuss deposition scheduling.
   27

   28


                                                   5
Case 2:20-cv-06979-FMO-AS Document 144-1 Filed 04/27/21 Page 6 of 7 Page ID #:2591



   1          20.      Exhibits 13 and 14 are deposition notices served by Multi Media on
   2
        April 21 for the depositions of Brown and Bell.
   3
   4          21.      Exhibit 15 is a deposition notice served by Cloudflare on April 21 for

   5    the deposition of Ryuu Lavitz LLC’s corporate representative.
   6
              22.      Exhibit 16 is a deposition notice served by Cloudflare on April 21
   7
   8    purporting to require my own deposition.

   9          23.      Exhibits 17 and 18 are emails from me to Defendants’ counsel on
   10
        April 21 and 22 requesting a teleconference to discuss deposition scheduling.
   11
   12         24.      Exhibit 19 is an email from Cloudflare’s counsel, purportedly on
   13   behalf of both Defendants, proposing Defendants’ deposition schedule. As noted
   14
        above, Plaintiffs believe this schedule is unreasonable for several reasons,
   15
   16   including because it creates date conflicts, demands in-person depositions, does not
   17   account for depositions of Defendants’ witnesses, and requires successive
   18
        depositions.
   19
   20         25.      Exhibits 20 through 22 are emails between me and Defendants’
   21   counsel between April 12 and April 26, in which I repeatedly requested Defendants
   22
        to identify dates for the Court-ordered mediation.
   23
   24         26.      I swear under penalty of perjury that this information is true and
   25
        correct to the best of my knowledge, information, and belief.
   26
   27   Executed by me this 26th day of April, 2021.
   28


                                                   6
Case 2:20-cv-06979-FMO-AS Document 144-1 Filed 04/27/21 Page 7 of 7 Page ID #:2592



   1

   2
   3                                      ____________________________
   4
                                          Brett S. Rosenthal
   5
   6
   7
   8
   9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27

   28


                                             7
